     2:19-cv-03194-BHH       Date Filed 04/09/21    Entry Number 36      Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA


Michael Brown, a/k/a Michael Anthony
                                 )
Brown,                           )
                                 )
                   Plaintiff,    )
                                 )              Civil Action No. 2:19-cv-3194-BHH
v.                               )
                                 )
Al Cannon Detention Center,      )
                                 )
                   Defendant.    )
________________________________)

      This matter is before the Court upon Plaintiff’s pro se complaint. In accordance with

28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was

referred to a United States Magistrate Judge for preliminary determinations.

      On February 26, 2020, Magistrate Judge Bristow Marchant issued a report and

recommendation (“Report”) outlining the issues and recommending that the Court

summarily dismiss this action without issuance and service of process pursuant to 28

U.S.C. § 1915. The Magistrate Judge explained that Plaintiff was given notice of the

complaint’s deficiencies and was given the opportunity to amend his complaint but failed

to do so. Attached to the Magistrate Judge’s Report was a notice advising Plaintiff of his

right to file written objections to the Report within fourteen days of being served with a

copy. To date, no objections have been filed.

      The Magistrate Judge makes only a recommendation to the Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to
      2:19-cv-03194-BHH        Date Filed 04/09/21      Entry Number 36       Page 2 of 2




which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge’s

analysis. Accordingly, the Court adopts the Magistrate Judge’s Report (ECF No. 26) and

incorporates it herein, and the Court dismisses this action without issuance and service of

process.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

April 9, 2021
Charleston, South Carolina




                                                2
